UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT  Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 20, 2013 Acacia Diversified Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Texas 1-14088 75-2095676 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3512 E. Silver Springs Blvd. - #243Ocala, FL34470 (Address of Principal Executive Offices) (877) 513-6294 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On August 20, 2013, Acacia Diversified Holdings, Inc. (the “Company” or “Acacia”) entered into a Definitive Supply and Profit Sharing Agreement (the “Agreement”) by and between its Citrus Extracts, Inc. subsidiary and Uncle Matt’s Organic, Inc.The Agreement provides that Uncle Matt’s will provide its organic citrus peel for use in the Company’s manufacturing processes, and the Company will provide finished proprietary organic citrus peel extract products to Uncle Matt's for remarketing. The effective date of the Agreement is August 20, 2013 and has an initial term of two (2) years. The parties to the Agreement also executed a non-disclosure agreement limiting the dissemination of certain confidential information of each. Item 7.01Regulation FD Disclosure On September 9, 2013, Acacia issued a press release announcing the transaction. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. EXHIBIT INDEX Exhibit Number Description Press Release dated September 9, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acacia Diversified Holdings, Inc. Date: September 25, 2013 By: /s/Steven L. Sample Steven L. Sample Chief Executive Officer
